Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
This application is a Section 371 of International Application No. PCT/JP2018/008652, filed 03/06/2018, which claims priority under 35 U.S.C. § 119(b) to JP Application No. 2017-049247, filed 03/14/2017 that is hereby acknowledged by the Examiner.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/11/2019, 10/04/2019, 09/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a viral vector comprising a cDNA from a recombinant viral RNA having a sequence of a Borna disease viral genome comprising a disrupted G gene from a Borna disease viral genome and an inserted G gene from an avian bornaviral genome that is free of the prior art of record.  The closest prior art citing, Tomonaga et al. (WO2010113647 Applicant’s own work), discloses a virus vector characterized by a cDNA of a recombinant viral RNA that has at least the N gene, X gene, P gene, and L gene of the Borna disease virus genome in the same order as the order in the Borna disease virus genome and has a sequence in which an exogenous gene has been inserted in a non-translation region of the P gene, DNA that codes for ribozyme, and a promoter sequence, whereby the G gene is disrupted but does not teach whereby the exogenous gene is a G gene in the avian Bornavirus genome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648